           Case 2:15-cr-00346-HB Document 752 Filed 09/06/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                            Crim. No. 15-346

                         v.                                 Hon. Harvey Bartle, III

                                                            Notice of Appeal
 HERBERT VEDERMAN,


                                    Defendant.


             DEFENDANT HERBERT VEDERMAN’S NOTICE OF APPEAL

        Notice is hereby given that Defendant Herbert Vederman in the above-named case hereby

appeals to the United States Court of Appeals for the Third Circuit from the final amended

judgment entered in this action on the September 5, 2019.


September 6, 2019



                                                    _/s/ David L. Axelrod______________
                                                    David L. Axelrod
                                                    R. Stephen Stigall
                                                    Terrence Grugan
                                                    Ballard Spahr LLP
                                                    1735 Market Street, 51st Floor
                                                    Philadelphia, PA 19103
                                                    (215) 665-8500

                                                    Jacob M. Roth (pro hac vice)
                                                    yroth@jonesday.com
                                                    JONES DAY
                                                    51 Louisiana Avenue NW
                                                    Washington, DC 20001
                                                    (202) 879-7658

                                                   Counsel for Herbert Vederman
